*237Opinión disidente emitida por el
Juez Asociado Señor Es-trella Martínez,
a la cual se unen la Jueza Presidenta Señora Fiol Matta, la Juez Asociada Señora Rodríguez Rodríguez y la Jueza Asociada Oronoz Rodríguez.
En SLG Zapata-Rivera v. J.F. Montalvo, 189 DPR 414 (2013), advertimos los peligros de la entrada por la cocina del automatismo en la aplicación de los requisitos dispues-tos en la Regla 36.3 de Procedimiento Civil, 32 LPRA Ap. V. Véanse las opiniones disidentes emitidas por la Jueza Pre-sidenta Señora Fiol Matta y el Juez Asociado Señor Estrella Martínez en SLG Zapata-Rivera v. J.F. Montalvo, supra. Con la ampliación e incorporación de la doctrina de sham affidavit en la modalidad “por contradicción”, ahora se agrega a las Reglas de Procedimiento Civil el rigor desme-dido, como criterio rector, por encima de la solución justa de las controversias.
H — H
Los hechos del caso ante nuestra consideración tienen su origen en una reclamación del Sr. Javier E. Lugo Montalvo (Lugo Montalvo) en la que sostiene que fue despedido injus-tificadamente y de forma discriminatoria de sus labores como gerente de mercadeo de Sol Meliá Vacation Club (Sol Meliá). A tales efectos, señaló que laboró para esa empresa desde el 2005 sin recibir ninguna amonestación ni incurrir en conducta impropia. Sostuvo que después que el Sr. Carlos Guerrero, de nacionalidad venezolana, comenzó a trabajar como director regional, éste empezó a criticar de manera despectiva la forma cómo los puertorriqueños trabajaban en el hotel. Asimismo, alegó que el señor Guerrero le despojó de funciones inherentes a su puesto, le asignó labores inferio-res, y afectó la productividad del equipo al crear un am-biente que desmotivó a los empleados. A su vez, señaló que *238su plaza fue ocupada por el Sr. José García (García), quien es más joven y de nacionalidad venezolana. A base de ello, reclamó que fue despedido injustificadamente y discrimi-nado por razón de edad y nacionalidad.
Por su parte, Sol Meliá negó las alegaciones de la que-rella y señaló que el despido del señor Lugo Montalvo obe-deció a una reestructuración y proceso de reducción del personal. Igualmente, argumentó que el puesto que éste ocupaba fue eliminado, por lo que no fue sustituido por ninguna persona. Además, indicó que las funciones del se-ñor García eran distintas a las del señor Lugo Montalvo. Así, reclamó que el despido fue justificado.
Posteriormente, Sol Meliá presentó una Moción Solici-tando Sentencia Sumaria. Por su parte, el señor Lugo Mon-talvo se opuso a ésta. Examinadas las posturas de las par-tes, el Tribunal de Primera Instancia emitió una Resolución el 14 de noviembre de 2013, archivada en autos el 3 de diciembre de 2013 en la que declaró “no ha lugar” a la solici-tud de sentencia sumaria. El foro primario señaló varios hechos en controversia relacionados a las funciones que re-alizaba el señor Lugo Montalvo y las del señor García. Es-pecíficamente, determinó que existía controversia sobre los hechos siguientes: (1) las funciones que realizaba el señor Lugo Montalvo; (2) si hubo un cambio de estas funciones con el nuevo supervisor; (3) si las funciones del señor García eran las mismas que las del señor Lugo Montalvo; (4) si en efecto se eliminó el Departamento de Mercadeo; (5) si en efecto se eliminó la plaza del señor Lugo Montalvo; (6) si hubo o no un cierre de operaciones, y (7) si hubo comenta-rios despectivos en cuanto a la nacionalidad puertorriqueña.
Inconforme, Sol Meliá solicitó reconsideración de la Reso-lución emitida por el Tribunal de Primera Instancia. Esta fue declarada “no ha lugar”, por lo que acudió ante el Tribunal de Apelaciones. Entre otras cosas, imputó que el foro primario erró al no dictar sentencia sumaria y al considerar la declaración jurada del señor Lugo Montalvo presentada *239en su oposición a la solicitud de sentencia sumaria. Así las cosas, el foro apelativo intermedio emitió la Sentencia con-firmatoria el 6 de agosto de 2014. En esencia, el Tribunal de Apelaciones entendió que existen controversias de hechos que deben ser dilucidadas en un juicio plenario. Específica-mente, entendió que existen controversias que deben ser dirimidas por el foro primario con relación a las funciones que desempeñaba el señor Lugo Montalvo y el personal que lo sustituyó. Además, al identificarse un comentario o hecho que involucra ánimo discriminatorio, el foro apelativo inter-medio entendió que resultaba importante considerarlo en la medida que el señor Lugo Montalvo alegó que fue sustituido de sus funciones por una persona de nacionalidad venezo-lana, por lo que resulta improcedente el mecanismo de sen-tencia sumaria.
En desacuerdo con la referida determinación, Sol Meliá acude ante este Tribunal y sostiene que procedía dictar la sentencia sumaria. En lo pertinente, alude que se debió eliminar la declaración jurada presentada por el señor Lugo Montalvo en su oposición a sentencia sumaria por entender que constituye una declaración realizada con el propósito de contradecir un testimonio suyo anterior para evitar que se dicte sentencia sumaria en su contra. La Ma-yoría de este Tribunal acoge tal postura al incorporar in-necesariamente por fíat judicial la doctrina del sham affidavit en la modalidad por contradicción a las Reglas de Procedimiento Civil.
I — 1
Como expuse desde SLG Zapata-Rivera v. J.F. Montalvo, supra, la figura del sham affidavit se importó inne-cesariamente a nuestra jurisdicción. Según esta doctrina se impide que una parte presente una declaración jurada para contradecir un testimonio anterior suyo, si lo hace con el único propósito de evitar que se dicte sentencia sumaria *240en su contra y sin explicar el porqué de la contradicción. Como advertí, el solo hecho de que una declaración jurada ofrecida por una parte esté en conflicto con alguna deposi-ción anterior, no es suficiente para que ésta sea rechazada. Kennet-Murray Corp. v. Bone, 622 F.2d 887 (5to Cir. 1980). Más aún, no toda declaración contradictoria constituye un engaño. De Luca v. Trustees of University Pennsylvania, 834 F.Supp.2d 282 (E.D.Pa.2011).
A diferencia de SLG Zapata-Rivera v. J.F. Montalvo, supra, y del caso ante nos, en la esfera federal, la doctrina se ha aplicado con prudencia y solo en ciertas circunstancias. Ello, debido a que está en conflicto con un principio general de que los tribunales no debemos hacer determinaciones de credibilidad cuando concedemos o denegamos una solicitud de sentencia sumaria. Por lo tanto, se advierte que para aplicar la doctrina del sham affidavit los tribunales deben hacer una determinación real de que la contradicción es parte de un engaño. Véanse: Yeager v. Bowlin, 693 F.3d 1076, 1080 (9no Cir. 2012); Croom v. Balkwill, 645 F.3d 1240 (11mo Cir. 2011); Hollins v. Delta Airlines, 238 F.3d 1255 (10mo Cir. 2011); Palazzo rel. Delmage v. Corio, 232 F.3d 38 (2do Cir. 2000); Kennedy v. Allied Mut. Ins. Co., 952 F.2d 262, 267 (9no Cir. 1991). De igual forma, tampoco se debe excluir la declaración jurada si ésta responde a evidencia que no era conocida o fue recordada posterior-mente por el declarante, o cuando amplía o explica el tes-timonio ofrecido. Véanse: Lipsteuer v. CSX Transp., Inc., 37 S.W.3d 732 (2000); Adelman-Temblay v. Jewel Companies, Inc., 859 F.2d 517 (7mo Cir. 1988). Así, resulta sumamente preocupante que tal determinación sea automática por el mero hecho de que los testimonios aparentan ser contra-dictorios sin brindar oportunidad alguna para que se jus-tifique tal contradicción.
Hoy, la Mayoría de este Tribunal procede a extender el alcance de la norma del sham affidavit. A mi juicio, ello opera en detrimento a la doctrina firmemente establecida de *241que al determinar si procede la sentencia sumaria debe im-perar la liberalidad a favor de la parte que se opone a ésta. Ramos Pérez v. Univisión, 178 DPR 200, 216-217 (2010); R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, 5ta ed., San Juan, Ed. LexisNexis, 2010, pág. 277; J.A. Cuevas Segarra, Tratado de derecho procesal civil, 2da ed., San Juan, Pubs. JTS, 2011, T. IV, pág. 1040. Máxime cuando la controversia tiene elementos subjetivos donde el factor credibilidad juega un papel esencial o deci-sivo para llegar a la verdad, pues de lo contrario podemos despojar a un litigante de su día en corte solo por el hecho de que la declaración jurada que presentó aparenta ser contra-dictoria sin tan siquiera oírle. Véanse: Jusino et als. v. Walgreens, 155 DPR 560, 579 (2001); Audiovisual Lang. v. Sist. Est. Natal Hnos., 144 DPR 563, 577-578 (1997); Soto v. Hotel Caribe Hilton, 137 DPR 294, 311 (1994). La conclusión de si la declaración jurada presentada responde al propósito de dar una versión simulada, ficticia o falsa de un hecho no debe ser realizada sumariamente. El hecho de que la parte que la presenta no explique las razones para la aparente contradicción que señala la parte contraria, no necesaria-mente implica que ésta se hizo con el propósito de engañar. Ello puede simplemente responder a que lo considere inne-cesario por entender que la declaración jurada que presentó se limita a complementar sus expresiones anteriores.
HH HH f — I
En cuanto al caso de autos, no procedía dictar sentencia sumaria tanto al amparo del esquema vigente, así como bajo la norma que hoy acoge la Mayoría de este Tribunal. Veamos.
Es un hecho irrefutable que en la deposición el señor Lugo Montalvo, a preguntas sobre los comentarios discrimi-natorios, manifestó que el señor Guerrero utilizaba un len-guaje “verbal rudo”, “un desdén hacia nosotros” haciendo ex-*242presiones de si estaban “locos” y cuestionando: “¿A qué ustedes se dedican?”. A estos efectos, el señor Lugo Mon-talvo durante su deposición citó expresiones que el señor Guerrero hacía contra los puertorriqueños, tales como: “Dame el teléfono de ese lugar que yo lo voy a llamar. Uste-des no saben hacer negociaciones”. Asimismo, el señor Lugo señaló que le entregaban los documentos al señor Guerrero por razón de que éste indicaba que “él tenía que enseñar cómo hacer negociaciones por teléfono; que nosotros no sabíamos”. El señor Lugo Montalvo expresó en su deposi-ción que “en todo momento era un rechazo a lo que nosotros estábamos haciendo” y “que nosotros no sabíamos lo que es-tábamos haciendo”. Además, indicó que para él esas expre-siones eran discriminatorias e insultantes criticando de forma despectiva cómo los puertorriqueños trabajaban. In-cluso, el señor Lugo Montalvo señaló que el señor Guerrero manifestaba: “Dame el teléfono de esa persona que tú no sabes lo que estás haciendo. Ustedes aquí en Puerto Rico no saben lo que hacen”, o “les voy a tener que dar un cursito de ventas por teléfono porque ustedes no saben negociar”.(1)
A mi juicio, ello no resulta patente ni evidentemente con-tradictorio con la declaración jurada presentada posterior-mente, en la cual indicó que el señor Guerrero manifestaba que los puertorriqueños eran vagos y lentos, que no sabían hacer las cosas, que no sabían ni negociar algo por teléfono, que él iba a llamar para que aprendieran a hacer las cosas.
De igual forma, en cuanto a la contratación del señor García en sustitución del señor Lugo Montalvo, éste último manifestó durante la deposición que antes de los tres meses de su despido se empleó a un joven venezolano a trabajar en in house marketing y luego fue trasladado a una oficina en el aeropuerto, que las funciones del señor García tenían el mismo objetivo que las que él desempeñaba. Incluso, indicó que le fue asignado el hacer unas presentaciones en el aero-puerto, las cuales continuó el señor García. Además señaló *243que el funcionamiento de las unidades del hotel continúa y presentó una lista de empleados contratados posterior a su despido.(2) Por lo tanto, tampoco resulta patente ni eviden-temente contradictorio el que en la declaración jurada se indique que el señor García hacía las funciones del puesto de gerente de mercadeo que ocupaba el señor Lugo Mon-talvo y continuó con los proyectos que éste gestionó indepen-dientemente del título de su puesto.
Como consecuencia, al igual que los foros recurridos, aún bajo la doctrina innecesariamente incorporada, considero que existen hechos esenciales en controversia que impiden se dicte sentencia sumaria. En efecto, no está claro qué fun-ciones realizaba el señor Lugo Montalvo; cómo éstas cam-biaron durante el tiempo que éste laboró en la empresa; cuáles funciones ejerció el señor García, y si, en efecto, éstas eran incompatibles con las realizadas por el señor Lugo Montalvo. De esta forma, desconocemos si realmente las funciones ejercidas por el reclamante fueron eliminadas o éste fue sustituido por el señor García para poder determi-nar si hubo o no un despido injustificado. De igual manera, desconocemos si su sustitución se debió a alguna razón dis-criminatoria por nacionalidad por razón de que el señor Guerrero entendiera que una persona de nacionalidad vene-zolana podía conseguir mejores negociaciones que el señor Lugo Montalvo.
IV
Por las razones expuestas, confirmaría al Tribunal de Apelaciones. El rigor desmedido, innecesariamente am-pliado por la Mayoría de este Tribunal, no permitirá diri-mir prudente y concienzudamente si una declaración ju-rada es el resultado de un engaño o falsedad cuyo propósito es evitar que se dicte sentencia a favor de otra parte. Tam-*244bién, resulta en un menoscabo de la función judicial de conceder a las partes el derecho a que sus casos se diluci-den en los méritos. La aplicación de la norma pautada a la controversia ante nos constituye evidencia de esa realidad. Así las cosas, me veo obligado a disentir del curso de acción de la Mayoría de este Tribunal.

 Véase Apéndice, págs. 82-83, 86, 139 y 141 líneas 11-17.


 íd., págs. 73-75, 323-324 y 327.